DETAILED ACTION
Applicant’s 11/02/2021 response to the previous 08/04/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1, 8, 14 and 21-23 as amended and/or filed in Applicant’s 11/02/2021 response.

Notice of Pre-AIA  or AIA  Status
No priority is claimed as accordingly the earliest filing date is 09/23/2019 (20190923).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 11/02/2021 submission of new drawings and arguments with respect to the objection set forth in section 5 of the previous 08/04/2021 Office action have been fully considered and are persuasive.  Accordingly said objection has been withdrawn. 

Applicant’s 11/02/2021 cancellation of claim 5 obviates the 35 USC 112 rejection set forth in section 5 of the previous 08/04/2021 Office action.  Accordingly said rejection has been withdrawn. 

Applicant’s 11/02/2021 amendments to the claims and arguments in support thereof with respect to the 35 USC 102 and 103 rejection(s) set forth in section(s) 11 and 15 of the previous 

Applicant’s 11/02/2021 amendments to the claims and arguments in support thereof with respect to the Double Patent rejection(s) set forth in section(s) 19 of the previous 08/04/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1, 8, 14 and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20070067080 A1 to Messih; David et al. (Messih) and US 20200089250 A1 to Marble; Robert P. et al. (Marble) fails to teach or render obvious inter alia a system, vehicle or method for determining a fault in a suspension system of a vehicle, the method comprising: obtaining sensor data via one or more vehicle sensors during operation of the vehicle as the vehicle is centered via instructions by a processor while the vehicle is in a steady state of operation; calculating, via the processor, a pitch stiffness coefficient for the vehicle, using a pitch model with the sensor data, including an average longitudinal acceleration, an average pitch angle, and a height between a center of gravity of the vehicle and a roadway on which the vehicle is travelling while the vehicle is in the steady state of operation; calculating, via the processor, a roll stiffness coefficient for the vehicle, using a roll model with the sensor data, including an average latitudinal acceleration, an average yaw rate, and the height between the center of gravity of the vehicle and the roadway on which the vehicle is travelling while the vehicle in in the steady state of operation; and determining, via the processor, the fault in the suspension system using the pitch stiffness coefficient and the roll stiffness coefficient, wherein the step of determining the fault comprises: determining a fault in a spring of the suspension system, when the pitch stiffness coefficient exceeds a first predetermined threshold; and determining a fault in a stabilizing bar of the suspension system, when the roll stiffness coefficient is less than a second predetermined threshold as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort should be had to Applicant’s 11/02/2021 arguments for additional reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  For example US-20080059021-A1 Lu; Jianbo teaches one method of determining a sensor fault in a suspension in for example, para: “[0080] In step 306, if at least one sensor is not plausible, step 308 is executed in which sensor fault processing logic is performed. The plausibility flags are set and saved in an accessible memory. A reduced model computation will be conducted and a partial function control will be determined. The info from the sensor fault processing logic will .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DANIEL L GREENE/Examiner, Art Unit 3665 
20211211                  

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665